Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the connector body" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “connector body” was originally defined in claim 1, as being a component of the connector of the adapter.  The claim lacks antecedent basis because claim 18 is directed to defining the control module connector with a plurality of connector contacts disposed “in the connector body”.
Claim 18 also recites “the connector lumen” in lines 13 and 16.  Claim 1 introduces the phrase “the connector lumen” as being a component of the connector of the adapter.   Claim 18 introduces the phrase “a control module connector defining a port and a connector lumen”.  Without properly identifying which “connector lumen”, this limitation is indefinite.
Claim 19 recites the limitation "the connector body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “connector body” was originally defined in claim 1, as being a component of the connector of the adapter.  The claim lacks antecedent basis because claim 19 is directed to defining the control module connector with a plurality of connector contacts disposed “in the connector body”.
Claim 19 also recites “the connector lumen” in lines 4- and 7.  Claim 1 introduces the phrase “the connector lumen” as being a component of the connector of the adapter.   Claim 19 introduces the phrase “a control module connector defining a port and a connector lumen”.  Without properly identifying which “connector lumen”, this limitation is indefinite.
Claim 20 recites the phrase “delivering the optical stimulation along i) the fiber optic or ii) the fiber optic and the fiber optic to the patient tissue”.  This phrase is indefinite for obvious reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-5, 8, 11-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Wolf, II (US PG Pub 2018/0326219).
Regarding claims 1-2, Wolf, II discloses an adapter for a stimulation system, comprising: an adapter body 507 having a distal end and a proximal end; a connector disposed on the distal end of the adapter body, the connector comprising: a connector body defining a port 533, 535 and a connector lumen extending from the port for receiving a proximal end of a stimulation lead ([0053]); a plurality of connector contacts 510, 512 disposed in the connector body and arranged along the connector lumen ([0052], fig. 6a); a light source 521, 523 disposed in the connector body at a proximal end of the connector lumen (fig. 5); a plurality of terminals 626a-626f, 628, 630, 620a-620f, 622, 624 disposed along the proximal end of the adapter body ([0058-0059]; fig. 6b); and a plurality of conductors 527 extending along the adapter body and electrically coupling the connector contacts and the light source to the terminals ([0052], [0057).
Regarding claim 3, Wolf, II discloses a fiber optic 618 extending from the light source to or through the connector lumen (fig. 6a), and alternatively a fiber optic extending from the light source to or through the connector lumen ([0055], [0067]).
Regarding claim 4, Wolf, II discloses the connector body defines a fiber optic port through which the fiber optic extends (fig. 6a).
Regarding claim 5, Wolf, II discloses the fiber optic extending through the connector lumen and is configured for a portion of the fiber optic to be received within a stimulation lead ([0055], [0067]).
Regarding claim 8, Wolf, II discloses the adapter of claim 1 (see rejection of claim 1); and an optical stylet 204, 206 ([0005], [0065]) configured to receive and transmit light from the light source when a portion of the optical stylet is inserted into the connector of the adapter ([0055]).  
Regarding claim 11, Wolf, II discloses a lead body 504, 506 having a distal end portion and defining a lumen configured for receiving the optical stylet ([0055], [0065], [0067]), wherein the proximal end portion is configured for insertion through the port of the connector and into the connector lumen of the connector (fig. 5); a plurality of electrodes 504a-f, 506a-f disposed on the distal end portion of the lead body; a plurality of terminals disposed along the proximal end portion of the lead body (fig. 5); and a plurality of conductors extending along the lead body and electrically coupling the electrodes to the terminals ([0053]).
Regarding claim 12, Wolf, II discloses the optical stylet is removably insertable into the lumen of the electrical stimulation lead ([0065]).
Regarding claim 13, Wolf, II discloses the optical stylet is permanently disposed in the lumen of the electrical stimulation lead (“The optical fiber assembly may be inserted into the central lumen after implantation of the flexible lead or formed internally with the flexible lead at the time of manufacture.” [0065]).
Regarding claim 14, Wolf, II discloses a kit for providing optical stimulation, comprising: the adapter of claim 3 (see rejection of claim 3); and an electrical stimulation lead 504, 506 comprising: a lead body having a distal end portion and a proximal end portion and defining a lumen configured for receiving the fiber optic of the adapter ([0055], [0067]), wherein the proximal end portion is configured for insertion through the port of the connector and into the connector lumen of the connector (fig. 5); a plurality of electrodes 504a-f, 506a-f disposed on the distal end portion of the lead body; a plurality of terminals disposed along the proximal end portion of the lead body (fig. 5); and a plurality of conductors extending along the lead body and electrically coupling the electrodes to the terminals ([0053]).  
Regarding claim 17, Wolf, II discloses an optical stylet 204, 206 ([0005], [0065]) configured to receive and transmit light from the light source when a portion of the optical stylet is inserted into the connector of the adapter ([0055]).
Regarding claim 18, Wolf, II discloses a system for electrical/optical stimulation, comprising: the kit of claim 8 (see rejection of claim 8); an electrical stimulation lead comprising: a lead body 504, 506 having a distal end portion and defining a lumen configured for receiving the optical stylet ([0055], ([0065], [0067]), wherein the proximal end portion is configured for insertion through the port of the connector and into the connector lumen of the connector (fig. 5); a plurality of electrodes 504a-f, 506a-f disposed on the distal end portion of the lead body; a plurality of terminals disposed along the proximal end portion of the lead body (fig. 5); and a plurality of conductors extending along the lead body and electrically coupling the electrodes to the terminals ([0053]); and a control module comprising: a control module connector 501 defining a port and a connector lumen extending from the port for receiving a proximal end of the adapter (fig. 5), the control module connector comprising a plurality of connector contacts disposed in the connector  body and arranged along the connector lumen ([0051]); a housing 505 coupled to the connector module connector; and an electronic subassembly 514 disposed in the housing and electrically coupled to the connector contacts of the control module connector ([0051]).
Regarding claim 19, Wolf, II discloses a system for electrical/optical stimulation, comprising: the kit of claim 14 (see rejection of claim 14); and a control module comprising: a control module connector 501 defining a port and a connector lumen extending from the port for receiving a proximal end of the adapter (fig. 5), the control module connector comprising a plurality of connector contacts disposed in the connector  body and arranged along the connector lumen ([0051]); a housing 505 coupled to the connector module connector; and an electronic subassembly 514 disposed in the housing and electrically coupled to the connector contacts of the control module connector ([0051]).
Regarding claim 20, Wolf, II discloses a method of optically stimulating patient tissue, the method comprising: providing the adapter of claim 1 (see rejection of claim 1); electrically coupling the adapter to a control module 502; inserting the fiber optic or optical stylet optically coupled to the fiber optic into a lead ([0065]); implanting the lead into the patient tissue ([0013]); generating optical .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US PG Pub 2018/0326219) in view of Heath et al. (US Pat 6,366,719).
  Regarding claims 6, 9, 15, Wolf, II does not expressly disclose the fiber optic comprises a core and a cladding disposed around the core and the cladding comprises at least one emission region, 
Regarding claim 7, 10, 16, Wolf, II in view of Heath et al. disclose the at least one emission region comprises at least one directional emission region, wherein the directional emission region extends around no more than 75% of a circumference of the fiber optic (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792